Case 19-01298-5-JNC      Doc 743 Filed 09/24/20 Entered 09/24/20 16:04:07         Page 1 of 2

 SO ORDERED.

 SIGNED this 24 day of September, 2020.




                                          _____________________________________________
                                          Joseph N. Callaway
                                          United States Bankruptcy Judge
 ___________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:                                             )
                                                    )   Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, LLC, d/b/a             )
 WASHINGTON COUNTY HOSPITAL,                        )   Chapter 11
                                                    )
 Debtor.                                            )
 IN RE:                                             )
                                                    )   Case No. 19-01230-5-JNC
 CAH ACQUISITION COMPANY #2, LLC, d/b/a             )
 OSWEGO COMMUNITY HOSPITAL,                         )   Chapter 11
                                                    )
 Debtor.                                            )
                                                    )
 IN RE:                                             )
                                                    )   Case No. 19-01180-5-JNC
 CAH ACQUISITION COMPANY #3, LLC, d/b/a             )
 HORTON COMMUNITY HOSPITAL,                         )   Chapter 11
                                                    )
 Debtor.                                            )
                                                    )
 IN RE:                                             )
                                                    )   Case No. 19-01300-5-JNC
 CAH ACQUISITION COMPANY 6, LLC, d/b/a              )
 PRAGUE COMMUNITY HOSPITAL,                         )   Chapter 11
                                                    )
 Debtor.                                            )


                                            1
Case 19-01298-5-JNC          Doc 743 Filed 09/24/20 Entered 09/24/20 16:04:07                     Page 2 of 2




 IN RE:                                                        )
                                                               )   Case No. 19-01298-5-JNC
 CAH ACQUISITION COMPANY 7, LLC, d/b/a                         )
 PRAGUE COMMUNITY HOSPITAL,                                    )   Chapter 11
                                                               )
 Debtor.                                                       )
 IN RE:                                                        )
                                                               )   Case No. 19-01697-5-JNC
 CAH ACQUISITION COMPANY 12, LLC, d/b/a                        )
 FAIRFAX COMMUNITY HOSPITAL,                                   )   Chapter 11
                                                               )
 Debtor                                                        )


 IN RE:                                      ) Case No. 19-01227-5-JNC
                                             )
 CAH ACQUISITION COMPANY 16, LLC, d/b/a ) Chapter 11
 HASKELL COUNTY COMMUNITY                    )
 HOSPITAL,                                   ) (Jointly Administered)
                                             )
 Debtor.                                     )
 ___________________________________________ )


   ORDER APPROVING SECOND MOTION TO APPROVE CONSENT ORDER REGARDING
     PAYMENT TO SHERWOOD PARTNERS, INC. SALES AGENT FOR THE TRUSTEE

          This matter comes before the court upon the Second Motion to Approve Consent Order filed by

 Sherwood Partners, Inc. on September 4th, 2020 (the “Motion”); and it appearing that all parties were

 served with notice of the Motion; and it appearing that no objections were filed; and it further appearing

 that the Motion is made in the best interest of all parties and the bankruptcy estate and should be approved;

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED, that

          1.     The Motion is approved; and

          2.     The Court will enter a separate order in the form contemplated by the Motion.

                                            “End of Document”




                                                      2
